Exhibit 10.6
 
 
 
NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT (this "Agreement") is entered into as of June 11,
2010 (the "Effective Date"), by and between VERECLOUD, INC., a Nevada
corporation (the "Corporation"), and PAT and ANN BURKE, individual residents of
the State of Colorado (collectively, the "Burkes").
 
WHEREAS, Cadence II, LLC, a Colorado limited liability company and wholly owned
subsidiary of the Corporation ("Cadence II"), is a party to that certain
Purchase Agreement, dated as of May 26, 2009, by and between Cadence II and the
Burkes (the "Purchase Agreement");
 
WHEREAS, pursuant to the Purchase Agreement, Cadence II purchased the Burkes'
membership interests in Cadence II for $3,609,244.00 (the "Interests Purchase
Price"), such Interests Purchase Price consisted of $600,000.00 in cash, a tax
payment of $61,977.00, $123,000.00 purchase of a time share interest for the
Burkes, the provision of health insurance benefits in the amount of $24,267.00
and the issuance of a Secured Promissory Note to the Burkes in the amount of
$2,800,000.00 (the "Note");
 
WHEREAS, the Corporation is currently in default under certain terms of the
Purchase Agreement and the Note;
 
WHEREAS, on May 26, 2010, Cadence II and the Burkes entered into that certain
Forbearance Agreement (the "Forbearance Agreement") pursuant to which the Burkes
agreed to not pursue any remedies under the Purchase Agreement or the Note as a
result of the Corporation's default thereunder, for a period ending June 2, 2010
(the "Forbearance Period");
 
WHEREAS, on June 2, 2010, Cadence II and the Burkes extended the Forbearance
Period until June 4, 2010;
 
WHEREAS, on June 4, 2010, Cadence II and the Burkes extended the Forbearance
Period again until June 8, 2010;
 
WHEREAS, on June 8, 2010, Cadence II and the Burkes extended the Forbearance
Period again until June 10, 2010; and
 
WHEREAS, subject to the terms and conditions of this Agreement, the Corporation
and the Burkes have agreed that the Corporation shall pay and deliver to the
Burkes the following in full satisfaction of the Note: (i) $750,000.00 in cash
(the "Note Cash Purchase Price"); and (ii) a warrant to purchase 1,250,000
shares of the Corporation's common stock, par value $0.001 ("Common Stock"), in
the form attached hereto as Exhibit A (the "Warrant").
 
NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the undersigned agree as follows:
 
1.  Payment of the Note; Termination of Obligations.  On the Effective Date, the
Corporation shall deliver to the Burkes the following: (a) the Note Cash
Purchase Price by wire to an account designated by the Burkes; and (b) a fully
executed original of the Warrant.  Upon the receipt of the foregoing, on the
Effective Date, the Burkes shall deliver to the Corporation a fully executed
original of the Note marked "Paid in Full."  Upon receipt by the Burkes of the
items described under clauses (a) and (b) of this Section 1, (x) Cadence II's
obligations under the Note shall be fully satisfied and discharged and no
obligations of Cadence II under the Note shall remain or survive, (y) consistent
with the foregoing, the Burkes consent to the termination of any UCC-1 financing
statements filed in connection with the Note, and (z) the Purchase Agreement
shall terminate and no obligations of Cadence  II or the Burkes under the
Purchase Agreement shall remain or survive.
 
 
 

--------------------------------------------------------------------------------


2.  Purchase Price Adjustment.
 
2.1  The Corporation and the Burkes hereby covenant and agree that the Interests
Purchase Price shall be reduced to $2,399,244.00 effective as of the Effective
Date.  The Purchase Agreement is hereby amended by this Agreement effective as
of May 26, 2009 and shall be interpreted, applied and construed in accordance
herewith.
 
2.2  Consistent Treatment.  The Burkes and the Corporation each agree that the
provisions of Section 1.1 shall be treated as an adjustment to the Interests
Purchase Price set forth in the Purchase Agreement.  Such adjustment to the
Interests Purchase Price is intended to comply with the provisions of Section
108(E)(5) of the Internal Revenue Code of 1986, as amended, and any applicable
common law principles.  Each party shall, at its own cost and expense, take all
actions necessary to report the transactions reflected in the Purchase Agreement
consistent with this Agreement, which action shall include, without limitation,
the amendment of any tax returns and the execution of any and all substitute
purchase documentation if required or otherwise appropriate.
 
3.  Release.
 
3.1  The Burkes, for themselves and each of their respective affiliates,
employees, partners, agents, successors, assigns, agents and representatives,
hereby voluntarily and knowingly, unconditionally and absolutely, release and
forever discharge the Corporation and The Mesa Group, Inc. and their respective
affiliates, subsidiaries, parents, officers, directors, managers, members,
shareholders, employees, partners, representatives, successors, assigns, agents
and representatives from any and all claims, complaints, contracts, liabilities,
obligations, demands, debts, damages, losses, costs, expenses, attorneys' fees,
rights of action and causes of action, of any kind whatsoever, sounding in
contract, tort or otherwise, at law or in equity, whether known or unknown,
suspected or unsuspected, arising out of or related to the Purchase Agreement,
the Note or the Forbearance Agreement (excluding the terms of this Agreement,
which shall remain in effect in accordance with its terms and shall not be
released hereby).
 
3.2  The Corporation and Cadence II, for themselves and each of their respective
affiliates, employees, partners, agents, successors, assigns, agents and
representatives, hereby voluntarily and knowingly, unconditionally and
absolutely release and forever discharge the Burkes and their respective
affiliates, subsidiaries, parents, officers, directors, managers, members,
shareholders, employees, partners, representatives, successors, assigns, agents
and representatives from any and all claims, complaints, contracts, liabilities,
obligations, demands, debts, damages, losses, costs, expenses, attorneys' fees,
rights of action and causes of action, of any kind whatsoever, sounding in
contract, tort or otherwise, at law or in equity, whether known or unknown,
suspected or unsuspected, arising out of or related to the Purchase Agreement,
the Note or the Forbearance Agreement (excluding the terms of this Agreement,
which shall remain in effect in accordance with its terms and shall not be
released hereby).
 
 
 

--------------------------------------------------------------------------------


4.  Burkes' Representations and Warranties.  The Burkes, jointly and severally,
represent and warrant to the Corporation, which representations and warranties
shall survive the Effective Date and delivery of this Agreement, that as of the
Effective Date:
 
4.1  The Burkes have full power and authority to enter into this Agreement,
perform this Agreement and consummate the transactions contemplated hereby.  The
Burkes have duly and validly executed and delivered this Agreement.  This
Agreement constitutes the legal, valid and binding obligation of the Burkes,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws in effect which affect enforcement of creditors' rights generally
and by equitable limitations on the availability of specific remedies.
 
4.2  The compliance and fulfillment of the terms and conditions hereof will not
conflict with, or result in a breach of, the terms, conditions or provisions of,
or constitute a default under, any contract to which the Burkes are a party or
by which the Burkes are otherwise bound, which conflict, breach or default would
have a material adverse affect on the Burkes ability to consummate the
transactions contemplated by this Agreement or in the Note.
 
4.3  The Burkes have received all the information they consider necessary or
appropriate for deciding whether to enter into this Agreement and consummate the
transaction contemplated hereby.  The Burkes have had an opportunity to ask
questions and receive answers from the Corporation regarding and the business,
properties, prospects and financial condition of the Corporation.  The Burkes
have independently evaluated the merits of their decision to acquire the Warrant
and the Warrant Shares pursuant to this Agreement, and the Burkes confirm that
they have not relied on the advice of any other person in making such
decision.  The Burkes have not relied on the business or legal advice of the
Corporation, The Mesa Group, Inc. or any of their respective agents, counsel or
affiliates in making their investment decision hereunder, and confirm that none
of such persons has made any representations or warranties to the Burkes in
connection with the transactions contemplated by this Agreement
 
4.4  The Burkes are acquiring the Warrant as principal for their own account and
not with a current view to or for distributing or reselling the Warrant or the
shares of Common Stock underlying the Warrant (the "Warrant Shares").  The
Burkes are acquiring the Warrant in the ordinary course of their business and do
not have any agreement or understanding, directly or indirectly, with any person
to distribute the Warrant or any of the Warrant Shares.
 
4.5  At the time the Burkes were offered the Warrant, they were, and as of the
date hereof, they are, "accredited investors" as defined in Rule 501 of the
Securities Act of 1933, as amended (the "Securities Act").  The Burkes are not
required to be registered broker-dealers under Section 15 of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), and are not affiliated
with any broker-dealer registered under Section 15 of the Exchange Act.
 
 
 

--------------------------------------------------------------------------------


4.6  The Burkes have such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Warrant and the Warrant Shares, and have so
evaluated the merits and risks of such investment.  The Burkes are able to bear
the economic risk of an investment in the Warrant and the Warrant Shares and, at
the present time, are able to afford a complete loss of such investment.
 
4.7  The Burkes are not acquiring the Warrant as a result of any advertisement,
article, notice or other communication regarding the Warrant or the Warrant
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
4.8  The Burkes acknowledge that the Warrant and the Warrant Shares are
"restricted securities" as defined in Rule 144 under the Securities Act.
 
4.9  The Burkes have exclusive legal and valid title to the Note, free and clear
of any mortgage, lien, charge, restriction, pledge, security interest, option,
preemptive right, right of first refusal, claim, right of any third party or
encumbrance.  The Burkes have not sold, assigned, conveyed, granted or otherwise
transferred to any other person or entity the Note or any claims, demands,
actions, or causes of action encompassed by the matters released or discharged.
 
4.10  The Burkes have not used any broker or finder in connection with the
transactions contemplated hereby, and the Burkes shall have no liability as a
result of or in connection with any brokerage or finder's fee or other
commissions of any person or entity retained by the Burkes in connection with
the transactions contemplated by this Agreement.
 
4.11  This Agreement is executed voluntarily and with the full knowledge of the
consequences and implications of the obligations contained herein. The Burkes
have had the opportunity to be represented by counsel of their choice throughout
the negotiations which preceded the execution of this Agreement, and in
connection with the preparation and execution of this Agreement, and that they
have carefully and thoroughly reviewed this Agreement in its entirety.
 
5.  The Corporation's Representations and Warranties.  The Corporation
represents and warrants to the Burkes, which representations and warranties
shall survive the execution and delivery of this Agreement, that as of the
Effective Date:
 
5.1  The Corporation is a corporation, duly organized, validly existing and in
good standing under the laws of the State of Nevada and has all requisite
corporate power and authority to carry on its business as now conducted.
 
5.2  The Corporation has all requisite legal and corporate power and authority
to enter into this Agreement and consummate the transactions contemplated
hereby. This Agreement is a valid and binding obligation of the Corporation,
enforceable in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, moratorium, and other laws of general application
affecting the enforcement of creditors' rights and general principles of equity.
 
 
 

--------------------------------------------------------------------------------


5.3  The compliance with or fulfillment of the terms and conditions hereof will
not conflict with, or result in a breach of, the terms, conditions or provisions
of, or constitute a default under, any contract to which the Corporation is a
party or by which the Corporation is otherwise bound, or the Corporation's
articles of incorporation and bylaws, which conflict, breach or default would
have a material adverse affect on the Corporation's ability to consummate the
transaction contemplated by this Agreement.
 
5.4  The Corporation has not used any broker or finder in connection with the
transactions contemplated hereby, and the Corporation shall have no liability as
a result of or in connection with any brokerage or finder's fee or other
commission of any person or entity retained by the Corporation in connection
with the transactions contemplated by this Agreement.
 
5.5  This Agreement is executed voluntarily and with the full knowledge of the
consequences and implication of the obligations contained herein.  The
Corporation has had the opportunity to be represented by counsel of their choice
through the negotiations which preceded the execution of this Agreement, and in
connection with the preparation and execution of this Agreement, and that they
have carefully and thoroughly reviewed this Agreement in its entirety.
 
5.6  The Warrant and shares of Common Stock issuable upon exercise thereof, when
issued, sold, and delivered in accordance with the terms of this Agreement or
the Warrant, as the case may be, for the consideration expressed therein, will
be duly and validly issued, and, based in part upon the representations of the
Burkes in this Agreement, will be issued in compliance with all applicable
federal and state securities laws.  In addition, the Corporation agrees to take
all action within its reasonable control following the Closing in order to carry
out the purpose and intent of this Agreement, including without limitation,
ensuring that the securities into which the Warrant may be converted, when
issued, are fully paid and non-assessable and issued in compliance with all
applicable federal and state securities laws.
 
6.  Miscellaneous.
 
6.1  Recitals; Exhibits.  All recitals herein and exhibits attached hereto are
hereby incorporated by reference as though set out in full herein.
 
6.2  Amendments in Writing.  This Agreement shall not be amended, altered,
changed, modified, supplemented or rescinded in any manner except by written
contract executed by the Corporation and the Burkes.
 
6.3  Severability.  In the event that any part of this Agreement shall be held
to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed and enforced to the maximum extent permitted by
law.  If such provision cannot be reformed, it shall be severed from this
Agreement and the remaining portions of this Agreement shall be valid and
enforceable.
 
6.4  Construction.  This Agreement shall not be construed more strictly against
one party hereto than against any other party hereto merely by virtue of the
fact that it may have been prepared by counsel for one of the parties.
 
 
 
 

--------------------------------------------------------------------------------


6.5  Captions; Headings.  The captions, headings and arrangements used in this
Agreement are for convenience only and do not in any way affect, limit, amplify
or modify the terms and provisions hereof.
 
6.6  Time of the Essence.  It is expressly agreed by the parties hereto that
time is of the essence with respect to all matters contemplated by this
Agreement.
 
6.7  No Personal Liability of Officers or Directors.  The Burkes acknowledge
that this Agreement is entered into by the Corporation, which is a corporation,
and the Burkes agree that none of the Corporation's parent and subsidiary
entities, officers, directors, shareholders, members, managers, partners,
affiliates, employees, agents and representatives and each of their successors
and assigns shall have any personal liability under this Agreement or any
document executed in connection with the transactions contemplated by this
Agreement.
 
6.8  Further Assurances.  The Corporation and the Burkes shall each execute and
deliver to any other party, all further documents or instruments reasonably
requested by either of them in order to effect the intent of this Agreement and
to obtain the full benefits of this Agreement.
 
6.9  Notices.  All notices, consents, reports, demands, requests and other
communications required or permitted hereunder ("Notices") shall be in writing,
and shall be (a) personally delivered with a written receipt of delivery; (b)
sent by a nationally recognized overnight delivery service requiring an written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission, with an original copy thereof
transmitted to the recipient by one of the means described in subsections (a)
through (c) promptly thereafter.  All Notices shall be deemed effective when
actually delivered as document in a delivery receipt; provided, however, that if
the Notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this section, then the
first attempted delivery shall be deemed to constitute delivery; and provided,
further, however that notices given by facsimile, when received by facsimile as
the case may be.  Each party shall be entitled to change its address for Notices
from time to time by delivering to the other party Notice thereof in the manner
herein provided for the delivery of Notices.  All Notices shall be sent to the
addressee at its address set forth following its name below:
 
 
 

--------------------------------------------------------------------------------


If to the Corporation:
Verecloud, Inc.
6560 South Greenwood Plaza Blvd., Suite 400
Englewood, CO 80111
Attn:  John F. McCawley, Chief Executive Officer
Facsimile: ____________
 
with a copy to:
Brownstein Hyatt Farber Schreck, LLP
410 17th Street, Suite 2200
Denver, CO 80202
Attn:  Adam J. Agron, Esq.
Facsimile: ____________
 
If to the Burkes:
Pat and Ann Burke
c/o Perkins Coie LLP
1899 Wynkoop
Denver, CO 80202
Attn: Mary Will, Esq.
Facsimile: 303.291.2400
 
with a copy to:
Perkins Coie LLP
1899 Wynkoop
Denver, CO 80202
Attn: Mary Will, Esq.
Facsimile: 303.291.2400
 
 

6.10  Modifications; Successors and Assigns; Third-Party Beneficiaries. This
Agreement shall be binding upon and shall inure to the successors and assigns of
the parties hereto.  Any person or entity who is not named as a party to this
Agreement shall have the rights of an intended third-party beneficiary with
respect to the provisions of the releases in its or his favor.  Except as set
forth in the immediately preceding sentence, not other party shall be deemed a
third-party beneficiary of any provision of this Agreement or shall otherwise be
entitled to enforce any provision hereof.
 
6.11  Attorneys' Fees.  In the event that an action is instituted to enforce
this Agreement, the prevailing party shall recover reasonable costs and
attorneys' fees incurred in bringing or defending the action.
 
6.12  Governing Law.  This Agreement shall be governed by and enforced in
accordance with the laws of the State of Colorado without reference to conflicts
of law principles.
 
 
 

--------------------------------------------------------------------------------


6.13  Execution in Counterparts.  This Agreement may be executed in facsimile
and in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument.
 
6.14  Entire Agreement.  This Agreement represents the final agreement among the
Corporation and the Burkes with respect to the subject matter hereof and may not
be contradicted, modified or supplemented in any way by evidence of any prior or
contemporaneous written or oral agreements of the Corporation and the Burkes.
 


[Signature Page Follows]
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.
 
 

 
CORPORATION
 
 
VERECLOUD, INC., a Nevada corporation
         
 
By:
/s/ John F. McCawley     Name:  John F. McCawley     Title:  Chief Executive
Officer          

 
 

 
BURKES
         
 
/s/ Pat Burke     Pat Burke           /s/ Ann Burke     Ann Burke              
   

 


 
 
[Signature Page to Note Purchase Agreement]
 
 

--------------------------------------------------------------------------------


 
Exhibit A
 
Form of Common Stock Purchase Warrant
 
(see attached)
 


 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
The securities represented by this Warrant and issuable upon exercise hereof
have not been registered under the Securities Act of 1933, as amended (the
"Act"), or under the provisions of any applicable state securities laws, but
have been acquired by the registered holder hereof for purposes of investment
and in reliance on statutory exemptions under the Act and under any applicable
state securities laws.  These securities and the securities issued upon exercise
hereof may not be sold, pledged, transferred or assigned, nor may this Warrant
be exercised, except in a transaction which is exempt under the provisions of
both the Act and applicable state securities laws or pursuant to an effective
registration statement.

 
COMMON STOCK PURCHASE WARRANT

 

 

Issuance Date: June __, 2010  Certificate No. ___

 
                                                                                                                     
For value received, VERECLOUD, INC., a Nevada corporation (the "Company"),
hereby grants to PAT AND ANN BURKE, individual residents of the State of
Colorado (the "Registered Holder"), the right to purchase from the Company a
total of 1,250,000 Warrant Shares, at a price per share equal to the Exercise
Price.  Certain capitalized terms used herein are defined in Secion 1 hereof.
 
Section 1.   Definitions.  The following terms shall have the meanings set forth
below:
 
"Act" shall mean the Securities Act of 1933, as amended.
 
"Aggregate Exercise Price" shall have the meaning set forth in Section
2(b)(i)(C) hereof.
 
"Business Day" shall mean any day except Saturday, Sunday and any day which
shall be a federal legal holiday or a day on which banking institutions in the
State of Colorado are authorized or required by law or other governmental action
to close.
 
"Change Event" shall have the meaning set forth in Section 4(a) hereof.
 
“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies:  (a) if the Common Stock is then listed or
quoted on an Eligible Market or any other national securities exchange, the
closing price per share of the Common Stock for such date (or the nearest
preceding date) on the primary Eligible Market or exchange on which the Common
Stock is then listed or quoted; (b) if prices for the Common Stock are then
quoted on the OTC Bulletin Board, the closing bid price per share of the Common
Stock for such date (or the nearest preceding date) so quoted; or (c) if prices
for the Common Stock are then reported in the “Pink Sheets” published by the
National Quotation Bureau Incorporated (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent closing bid
price per share of the Common Stock so reported.
 
"Common Stock" shall mean the common stock of the Company, $.001 par value per
share.
 
 
 

--------------------------------------------------------------------------------


"Company" shall have the meaning set forth in the preamble.
 
"Eligible Market" means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market.
 
"Exercise Date" shall have the meaning set forth in Section 2(b)(i) hereof.
 
"Exercise Notice" shall have the meaning set forth in Section 2(b)(i) hereof.
 
"Exercise Price" shall have the meaning set forth in Section 4 hereof.
 
"Expiration Date" shall mean this fifth anniversary of the Issuance Date, which
shall be the date upon which the rights evidenced by this Warrant shall
terminate, as described in Section 2(a) hereof.
 
"Initial Exercise Price" shall mean $.01 per Warrant Share.
 
"Issuance Date" shall mean the date first listed above, which shall be the date
upon which this Warrant may be first exercised.
 
"Person" shall mean an individual, limited liability company, partnership, joint
venture, corporation, trust, unincorporated organization, government or any
governmental department or agency.
 
"Registered Holder" shall have the meaning set forth in the preamble.
 
"Trading Day" means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if trading ceases to occur on
any Trading Market (or any successor thereto), any Business Day.
 
"Trading Market" means the Over the Counter Bulletin Board or any other Eligible
Market, or any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.
 
"Warrant" shall mean the right to purchase a number of Warrant Shares pursuant
to the terms hereof.
 
"Warrant Shares" shall mean the shares of Common Stock issuable upon the proper
exercise of this Warrant.
 
 
2
 

--------------------------------------------------------------------------------


Section 2.   Exercise of Warrant.
 
(a)  erms of Warrants; Exercise Period.  Subject to the terms of this Warrant
and commencing at any time on the Issuance Date and expiring on the Expiration
Date, the Registered Holder shall have the right to exercise the Warrants, in
whole or in part, and receive from the Company a number of Warrant Shares as
indicated in the Exercise Notice.  At 11:59 p.m. Mountain Time on the Expiration
Date, this Warrant shall become void and all rights of the Registered Holder
hereunder shall terminate.
 
(b)  xercise Procedure.
 
(i)  his Warrant may be exercised, in whole or in part, only by the Registered
Holder, or its permitted assigns pursuant to Section 6 hereof, and shall be
deemed to have been exercised as of the date (the "Exercise Date") on which a
written notice (the "Exercise Notice") indicating such exercise is delivered by
the Registered Holder, or its permitted assigns pursuant to Section 6 hereof, to
the Company.  On the Exercise Date, the Registered Holder, or its permitted
assigns pursuant to Section 6 hereof, shall deliver to the Company:
 
(A)    a completed and executed Exercise Notice, substantially in the form of
Exhibit A hereto, specifying the number of Warrant Shares to be purchased;
 
(B)    This Warrant; and
 
(C) Payment to the Company of an amount equal to the product of the Exercise
Price multiplied by the number of Warrant Shares being purchased upon such
exercise (the "Aggregate Exercise Price"), by cashier’s check payable to the
Company or wire transfer of immediately available funds to an account designated
by the Company; provided, however, that the Registered Holder may satisfy its
obligation to pay the Aggregate Exercise Price through a “cashless exercise,” in
which event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:
 



 
X = Y [(A-B)/A]
where:
   
X = the number Warrant Shares to be issued to the Registered Holder.
     
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
     
A = the average of the Closing Prices for the twenty Trading Days immediately
prior to (but not including) the Exercise Date.
     
B = the Exercise Price.



 
3

--------------------------------------------------------------------------------


For purposes of Rule 144 promulgated under the Act, it is intended, understood
and acknowledged that the Warrant Shares issued in a cashless exercise
transaction shall be deemed to have been acquired by the Registered Holder, and
the holding period for such shares shall be deemed to have commenced, on the
date this Warrant was originally issued.
 
(ii)  Upon compliance by the Registered Holder with the procedures described in
(i) above, within five Business Days, the Company shall provide evidence that
the Warrant Shares have been entered into the books of the Company's transfer
agent, or if the Company's Common Stock is certificated, issue or cause to be
issued and cause to be delivered to or upon the written order of the Registered
Holder and in such name or names as the Registered Holder may designate, a
certificate for the Warrant Shares issuable upon such exercise, free of
restrictive legends unless a registration statement covering the resale of the
Warrant Shares and naming the Registered Holder as a selling stockholder
thereunder is not then effective and the Warrant Shares are not freely
transferable without volume restrictions pursuant to Rule 144 under the
Act.  Following such exercise, to the extent any of the purchase rights
represented hereby have not expired and remain unexercised, the Company shall
issue and deliver to the Registered Holder, at its address then listed on the
books of the Company, a new warrant representing such remaining unexpired,
unexercised purchase rights.  The terms of such new warrant shall otherwise be
identical to this Warrant.
 
(iii)  The Warrant Shares issuable upon the exercise of this Warrant shall be
deemed to have been issued to the Registered Holder on the Exercise Date and the
Registered Holder shall be deemed for all purposes to be the record holder of
such Warrant Shares as of the Exercise Date.
 
(iv)  The Company shall at all times reserve and keep available out of its
authorized but unissued capital stock, solely for the purpose of issuance upon
the exercise of this Warrant, the number of Warrant Shares issuable upon the
exercise of this Warrant in its entirety.   The Company covenants that all
Warrant Shares shall, when issued and upon the payment of the Exercise Price
therefor, be duly and validly issued, fully paid and nonassessable and free from
all taxes, liens and charges.
 
(v)  The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Registered Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Registered Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Registered Holder or any other
Person, and irrespective of any other circumstance which might otherwise limit
such obligation of the Company to the Registered Holder in connection with the
issuance of Warrant Shares.  Nothing herein shall limit a Registered Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
 
4

--------------------------------------------------------------------------------


Section 3.     Charges, Taxes and Expenses.   Issuance and delivery of the
Warrant Shares upon exercise of this Warrant shall be made without charge to the
Registered Holder for any issue or transfer tax, withholding tax, transfer agent
fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Registered Holder or an Affiliate thereof.  The Registered Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.
 
Section 4.   Adjustment of Exercise Price and Number of Warrant Shares.  The
Initial Exercise Price shall be subject to adjustment from time to time as
provided in this Section 4 hereof (such price or such price as last adjusted
pursuant to the terms hereof, as the case may be, the "Exercise Price"), and the
number of Warrant Shares obtainable upon exercise of this Warrant shall be
subject to adjustment from time to time as provided in this Section 4 hereof.
 
(a)  Reorganization, Reclassification, Consolidation, Merger or Sale.  In the
case of any reclassification, capital reorganization, consolidation, merger,
sale of all or substantially all of the assets of the Company to another Person
or any other change in the Common Stock of the Company, other than as a result
of a subdivision, combination, or stock dividend provided for in Section 4 (b)
hereof (any of which, a "Change Event"), then lawful provision shall be made,
and duly executed documents evidencing the same from the Company or its
successor shall be delivered to the Registered Holder, such that the Registered
Holder shall have the right at any time prior to the expiration of this Warrant
to purchase, at a total price equal to that payable upon the exercise of this
Warrant (subject to the adjustment of the Exercise Price as provided in this
Section 4), the kind and amount of shares of stock or other securities and
property receivable in connection with such Change Event by a holder of the same
number of shares of Common Stock as were purchasable by the Registered Holder
immediately prior to such Change Event.  Appropriate adjustments shall also be
made to the Exercise Price, but the Aggregate Exercise Price shall remain the
same.
 
(b)  Subdivisions, Combinations and Other Issuances.  If the Company shall
at  any time prior to the expiration of this Warrant (i) subdivide its Common
Stock, by stock split or otherwise, or combine its Common Stock, or (ii) issue
additional shares of its Common Stock or other equity securities as a dividend
with respect to any shares of its Common Stock, the number of Warrant Units
issuable upon the exercise of this Warrant shall forthwith be proportionately
increased in the case of a subdivision or stock dividend, or proportionately
decreased in the case of a combination.  Appropriate adjustments shall also be
made to the Exercise Price, but the Aggregate Exercise Price shall remain the
same.  Any adjustment under this Section 4 (b) shall become effective at the
close of business on the effective date of such subdivision or combination, or
as of the record date of such dividend, or in the event that no record date is
fixed, upon the making of such dividend.
 
 
5

--------------------------------------------------------------------------------


(c)  Issuance of New Warrant.  Upon the occurrence of any of the events listed
in this Section 4 that results in an adjustment of the type, number or Exercise
Price of the securities underlying this Warrant, the Registered Holder shall
have the right to receive a new warrant reflecting such adjustment upon the
tender by the Registered Holder of this Warrant in exchange therefor.  The terms
of such new warrant shall otherwise be identical to this Warrant.
 
Section 5.  No Voting Rights; Limitations of Liability.  The Registered Holder
shall not be entitled to any rights with respect to the Warrant Shares,
including, without limitation, voting rights or rights to receive  dividends or
other distributions in respect thereof, prior to the issuance of such Warrant
Shares to the Registered Holder pursuant to the terms hereof.  In the absence of
the exercise of this Warrant by the Registered Holder, no provision hereof shall
give rise to any liability of the Registered Holder as a stockholder of the
Company or for the Exercise Price of the Warrant Shares issuable pursuant
hereto.
 
Section 6.   Transfer.  Subject to compliance with applicable securities laws
and the terms of this Section 6, this Warrant and all rights hereunder are
transferable, in whole or in part, without charge to the Registered Holder, upon
surrender of this Warrant with a properly executed Assignment of Warrant (in the
form of Exhibit B hereto) at the principal office of the Company.
 
Section 7.   Replacement.  Upon receipt of evidence reasonably satisfactory to
the Company of the ownership and the loss, theft, destruction or mutilation of
this Warrant or any certificate evidencing this Warrant, and in the case of any
such loss, theft or destruction, upon receipt of indemnity reasonably
satisfactory to the Company, or, in the case of any such mutilation upon
surrender of this Warrant or such certificate, the Company shall (at the expense
of the Registered Holder) execute and deliver in lieu of this Warrant or such
certificate a new warrant or certificate of like kind representing the same
rights represented by such lost, stolen, destroyed or mutilated Warrant or
certificate and dated the date of such lost, stolen, destroyed or mutilated
Warrant or certificate.
 
Section 8.   Warrant Register.  The Company shall maintain, at its principal
executive office, books for the registration of this Warrant.  The Company shall
deem and treat the Registered Holder as the absolute owner hereof for all
purposes and shall disregard entirely any assertion or notice to the contrary.
 
Section 9.   Fractional Warrant Shares.  The Company may, but shall not be
required to, issue a fractional Warrant Share upon the exercise hereof.  In the
event the Company elects not to issue such a fractional Warrant Share, any
fractional Warrant Share resulting from the exercise hereof shall be rounded to
the nearest whole Warrant Share and any exercise that would result in the
issuance one-half of one Warrant Share shall be rounded up to the next whole
Warrant Share.
 
Section 10.   Amendments.  The terms of this Warrant may be amended by the
Company, without the consent of the Registered Holder, to cure any ambiguity, or
to cure, correct or supplement any defective or inconsistent provision. All
other amendments to this Warrant shall require the written consent of the
Company and the Registered Holder.
 
 
6
 

--------------------------------------------------------------------------------


Section 11.   Notices.  All notices, requests, deliveries, and other
communications provided for herein shall be in writing and shall be effective
upon the delivery thereof in person, by facsimile, or by certified or registered
mail, return receipt requested, postage prepaid and addressed as follows:
 
If to the Company, to:


Verecloud, Inc.
6560 S. Greenwood Plaza Blvd., Suite 400
Englewood, Colorado 80111
Fax.:  (___) _____________
Attn: Mike Cookson
 
with a copy to:
 
Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street, Suite 2200
Denver, Colorado 80202
Fax: (303) 223-1111
Attn: Adam J. Agron
 
If to the Registered Holder, to:
 
 
Pat and Ann Burke
7026 S. Magnolia Circle
Centennial, Colorado 80112
Fax.:  (___) _____________


with a copy to:
 
Perkins Coie LLP
1899 Wynkoop Street
Denver, Colorado 80202
Fax: (___) ______________
Attn: Mary Will, Esq.


or, in any case, at such other address or addresses as shall have been furnished
in writing to the Company or Registered Holder, as applicable, in accordance
with the provisions of this paragraph.
 
Section 12.   Descriptive Headings; Governing Law.
 
(a)  The descriptive headings of the several Sections of this Warrant are
inserted for convenience only and do not constitute a part of this Warrant.
 
(b)  The construction, validity, enforcement and interpretation of the terms of
this Warrant shall be governed by, and construed in accordance with, the laws of
the State of Colorado, without giving effect to any choice of law or conflict of
law rules or provisions (whether of the State of Colorado or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Colorado.
 
 
 
7
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed as of the
Issuance Date listed above.
 
 

 
COMPANY:
 
VERECLOUD, INC.
 
         
 
By:
      Name:     John F. McCawley     Title: Chief Executive Officer          

 
 


 


 


 


 


 
[Signature Page to Common Stock Purchase Warrant]
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A TO COMMON STOCK PURCHASE WARRANT
 
VERECLOUD, INC.
EXERCISE NOTICE
 


 
Dated: __________, 20__
 


 
The undersigned, pursuant to the terms of the attached Warrant (Certificate No.
W-__) and as Registered Holder thereof, hereby exercises its right thereunder to
purchase ___________ Warrant Shares at the Exercise Price.  Capitalized terms
used herein shall have the respective meanings set forth in the Warrant.
 
Payment of the Aggregate Exercise Price (check appropriate boxes):
 
 
The Registered Holder intends that payment of the Exercise Price shall be made
as (check one):

 
 
[   ]
“Cash Exercise” under Section 2

 
 
[   ]
“Cashless Exercise” under Section 2

 
 
If the Registered Holder has elected a Cash Exercise (check one):

 
 
[   ]
Payment in the sum of $__________ is enclosed, in accordance with the terms of
the Warrant; or

 
 
[   ]
Payment in the sum of $__________ has been wire transferred to the Company,
Account No. _____________, in accordance with the terms of the Warrant.

 


 
 
 
 

        Signature:  [DRAFT – DO NOT SIGN]  
 
 
Address:
                           

                                                                          
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
EXHIBIT B COMMON STOCK PURCHASE WARRANT
 
ASSIGNMENT OF WARRANT


 
FOR VALUE RECEIVED, _____________________________ hereby sells, assigns and
transfers all of the rights of the undersigned under the attached Warrant
(Certificate No. W-__) with respect to the number of the Warrant Shares covered
thereby set forth below, unto:
 
 
 

 

Names of Assignee   Address  No. of Shares

 
 
 
                                                                                                              
 
 
 

        Signature:  [DRAFT – DO NOT SIGN]  
 
 
Witness
                           

                                                                          

 
 
The Assignee agrees to be bound by the terms of the Warrant.
 


 
 

        Signature:  [DRAFT – DO NOT SIGN]  
 
 
Witness
                           

                                                                          
 
 
 
 
 
 

--------------------------------------------------------------------------------


 